Exhibit 10.4


boaimage1.jpg [boaimage1.jpg]GUARANTOR: Daktronics, Inc.
    
CONTINUING AND UNCONDITIONAL GUARANTY


WHEREAS, Daktronics, Inc., a South Dakota corporation (“Guarantor”), and Bank of
America, N.A., its subsidiaries and affiliates (collectively, “Bank”), entered
into an Amended and Restated Loan Agreement dated of even date herewith (as
amended, restated, supplemented or modified from time to time the “Loan
Agreement”), pursuant to which, among other things, Bank has agreed to make a
revolving loan to Guarantor (the “Loan”). Capitalized terms not defined herein
shall have the meaning given to them in the Loan Agreement.


WHEREAS, Section 1.5(c) of the Loan Agreement provides that Bank agrees to make
Alternative Borrowings available to the Foreign Subsidiaries, provided that,
among other conditions, Guarantor agrees to unconditionally and without
limitation guarantee such Alternative Borrowings of the Foreign Subsidiaries.


WHEREAS, Guarantor and Bank have previously entered into that Unlimited Guaranty
Agreement dated December 23, 2010, as amended by that certain Reaffirmation of
and First Amendment to Unlimited Guaranty Agreement dated July 2, 2012, that
certain Reaffirmation of and Second Amendment to Unlimited Guaranty Agreement
dated November 9, 2012, and that certain Reaffirmation of and Third Amendment to
Unlimited Guaranty Agreement dated November 15, 2013 (the “Existing Guaranty”).


WHEREAS, Bank is willing to consider Alternative Borrowings for the Foreign
Subsidiaries on the terms and conditions under the Loan Agreement if Guarantor
executes and delivers this Guaranty as an amendment and restatement of the
Existing Guaranty.


NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which being hereby
acknowledged, the Guarantor agrees as follows:


1. The Guaranty. For valuable consideration, the Guarantor hereby
unconditionally guarantees and promises to pay promptly to Bank, or order, in
lawful money of the United States, any and all Indebtedness of the Foreign
Subsidiaries to Bank when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter. The liability of Guarantor under this
Guaranty is not limited as to the principal amount of the Indebtedness
guaranteed and includes, without limitation, liability for all interest, fees,
indemnities, and other costs and expenses relating to or arising out of the
Indebtedness and for all swap, derivative, foreign exchange or hedge or other
similar transaction or arrangement (“Swap Obligations”) now or hereafter owing
from the Foreign Subsidiaries to Bank. No Guarantor will be deemed to be a
guarantor of any Swap Obligation to the extent that such Guarantor is not an
Eligible Contract Participant at the time such guaranty becomes effective with
respect to such Swap Obligations as set forth in the Commodities Exchange Act (7
U.S.C., Sec. 1, et. seq.). The liability of Guarantor is continuing and relates
to any


- 1 -    
26435062v4

--------------------------------------------------------------------------------




Indebtedness, including that arising under successive transactions which shall
either continue the Indebtedness or from time to time renew it after it has been
satisfied. This Guaranty is cumulative and does not supersede any other
outstanding guaranties, and the liability of Guarantor under this Guaranty is
exclusive of Guarantor’s liability under any other guaranties signed by
Guarantor, with the exception of the Existing Guaranty, which is amended and
restated in its entirety by this Guaranty. If multiple individuals or entities
sign this Guaranty, their obligations under this Guaranty shall be joint and
several. “Indebtedness” shall mean and includes any and all advances, debts,
obligations and liabilities of the Foreign Subsidiaries, or any of them,
previously, now or later made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, direct or indirect, determined or undetermined,
including Alternative Borrowings, Cash Management Services, Hedge Obligations,
Swap Obligations and other obligations under any deposit, treasury management or
other similar transaction or arrangement, and whether any of the Foreign
Subsidiaries may be liable individually or jointly with others, or whether
recovery upon such Indebtedness may be or later becomes unenforceable.


2. Obligations Independent. The obligations under this Guaranty are independent
of the obligations of the Foreign Subsidiaries or any other guarantor, and a
separate action or actions may be brought and prosecuted against Guarantor
whether action is brought against the Foreign Subsidiaries or any other
guarantor or whether the Foreign Subsidiaries or any other guarantor be joined
in any such action or actions.


3. Rights of Bank. Guarantor authorizes Bank (whether or not after revocation or
termination of this Guaranty), without notice or demand and without affecting
its liability hereunder, from time to time to:


(a) renew, compromise, extend, accelerate, or otherwise change or extend (for a
period less than, equal to or longer than the original period) the time for
payment, or otherwise change the manner, place or terms of payment or of the
Indebtedness or any part thereof, including increase or decrease of the rate of
interest, or otherwise change the terms of any Bank Agreements;


(b) receive and hold security for the payment of this Guaranty or any
Indebtedness and exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any such security by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Indebtedness or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset thereagainst;


(c) apply such security and direct the order or manner of sale thereof as Bank
in its discretion may determine;


(d) exercise or refrain from exercising any rights against any Foreign
Subsidiaries or Guarantor, or otherwise act or refrain from acting;


(e) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities (regardless of the origin thereof) to Bank, regardless of the nature
of the liability


- 2 -    
26435062v4

--------------------------------------------------------------------------------




or liabilities which remain unpaid and regardless of any of the Foreign
Subsidiaries’ or Guarantor’s application or use of the consideration, if any,
received in connection with such liability or liabilities;


(f) release or substitute any Guarantor or any one or more of any endorsers or
other guarantors of any of the Indebtedness; and


(g) permit the Indebtedness to exceed Guarantor’s liability under this Guaranty,
and Guarantor agrees that any amounts received by Bank from any source other
than Guarantor shall be deemed to be applied first to any portion of the
Indebtedness not guaranteed by Guarantor.


4. Guaranty to be Absolute. Guarantor agrees that until the Indebtedness has
been paid in full in immediately available funds and any commitments of Bank or
facilities provided by Bank with respect to the Indebtedness have been
terminated, Guarantor shall not be released by or because of the taking, or
failure to take, any action that might in any manner vary, discharge or
otherwise reduce, limit, or modify Guarantor’s obligations under this Guaranty.
Guarantor waives and surrenders any defense to any liability under this Guaranty
based upon any such action, including but not limited to any action of Bank
described in the immediately preceding paragraph of this Guaranty. It is the
express intent of Guarantor that Guarantor’s obligations under this Guaranty are
and shall be absolute and unconditional. This is a guaranty of payment and not
merely a guaranty of collection. If this Guaranty is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by the Foreign Subsidiaries to Bank is rescinded or must be returned by Bank to
the Foreign Subsidiaries, this Guaranty shall be reinstated with respect to any
such payment or transfer, regardless of any such prior revocation, return, or
cancellation; and any guaranty of any indemnities, shall survive any termination
of this Guaranty. In the event of the death of a Guarantor, the liability of the
estate of the deceased Guarantor shall continue in full force and effect as to
(i) the Indebtedness existing at the date of death, and any renewals or
extensions, and (ii) loans or advances made to or for the account of the Foreign
Subsidiaries after the date of the death of the deceased Guarantor pursuant to a
commitment made by Bank to the Foreign Subsidiaries prior to the date of such
death. As to all surviving Guarantors, this Guaranty shall continue in full
force and effect after the death of a Guarantor, not only as to the Indebtedness
existing at that time, but also as to the Indebtedness later incurred by the
Foreign Subsidiaries to Bank. In the event that acceleration of the time for
payment of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of the Foreign Subsidiaries or otherwise, all such Indebtedness
guaranteed by Guarantor shall nonetheless be payable by Guarantor immediately if
requested by Bank.


5. Guarantor’s Waivers of Certain Rights and Certain Defenses. Guarantor waives:


(a) any right to require Bank to:


(i) proceed against the Foreign Subsidiaries or any other person;




- 3 -    
26435062v4

--------------------------------------------------------------------------------




(ii) marshal assets or proceed against or exhaust any security held from any of
the Borrowers or any other person;


(iii) give notice of the terms, time and place of any public or private sale or
other disposition of personal property security held from the Foreign
Subsidiaries or any other person;


(iv) take any other action or pursue any other remedy in Bank’s power; or


(v) make any presentment or demand for performance, or give any notice of
nonperformance, acceleration, protest, notice of protest or notice of dishonor
hereunder or in connection with any obligations or evidences of indebtedness
held by Bank as security for or which constitute in whole or in part the
Indebtedness guaranteed hereunder, or in connection with the creation of new or
additional Indebtedness, or give any notice of acceptance of this Guaranty, or
notices of any fact that might increase Guarantor’s risk.


(b) any defense to its obligations under this Guaranty based upon or arising by
reason of:


(i) any disability or other defense of the Foreign Subsidiaries or any other
person;


(ii) the cessation or limitation from any cause whatsoever, other than payment
in full, of the Indebtedness of the Foreign Subsidiaries or any other person;


(iii) any lack of authority of any officer, director, partner, agent or any
other person acting or purporting to act on behalf any Foreign Subsidiaries
which are a corporation, partnership or other type of entity, or any defect in
the formation of the Foreign Subsidiaries;


(iv) the application by the Foreign Subsidiaries of the proceeds of any
Indebtedness for purposes other than the purposes represented by the Foreign
Subsidiaries to, or intended or understood by, Bank or Guarantor;


(v) any act or omission by Bank which directly or indirectly results in or aids
the discharge of the Foreign Subsidiaries or any portion of the Indebtedness by
operation of law or otherwise, or which in any way impairs or suspends any
rights or remedies of Bank against the Foreign Subsidiaries;


(vi) any impairment of the value of any interest in any security for the
Indebtedness, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such


- 4 -    
26435062v4

--------------------------------------------------------------------------------




security without substitution, and/or the failure to preserve the value of, or
to comply with applicable law in disposing of, any such security;


(vii) any modification of the Indebtedness, in any form whatsoever, including
any modification made after revocation hereof to any Indebtedness incurred prior
to such revocation, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, the Indebtedness, including increase or decrease of the rate of
interest;


(viii) any requirement that Bank give any notice of acceptance of this Guaranty;


(ix) any defense based on any claim that Guarantor’s obligations exceed or are
more burdensome than those of the Foreign Subsidiaries;


(x) the benefit of any statute of limitations affecting Guarantor’s liability
under this Guaranty; or


(xi) any election of remedies by Bank, even though that election of remedies,
such as a non-judicial foreclosure with respect to any security for any portion
of the Indebtedness, destroys Guarantor’s rights of subrogation or Guarantor’s
rights to proceed against the Foreign Subsidiaries for reimbursement.


(c) until the Indebtedness has been paid in full and any commitments of Bank or
facilities provided by Bank with respect to the Indebtedness have been
terminated, even though the Indebtedness may be in excess of Guarantor’s
liability hereunder, to the extent permitted by applicable law, any right of
subrogation, reimbursement, indemnification, and contribution (contractual,
statutory, or otherwise).


No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.


6. Lien and Setoff. Guarantor grants to Bank a continuing lien, security
interest, and right of setoff as security for all of Guarantor’s liabilities and
obligations to Bank, whether now existing or later arising, upon and against all
the deposits, credits, collateral and property of Guarantor (other than clients’
trust and other fiduciary accounts or escrows) now or hereafter in the
possession, custody, or control of Bank or any entity under the control of Bank
of America Corporation and its successors and assigns or in transit to any of
them. At any time, without further demand or notice (any such notice being
expressly waived by Guarantor), Bank may set off the same or any part thereof
and apply the same to any liability or obligation of Guarantor even though
unmatured and regardless of the adequacy of any other collateral securing this
Guaranty. TO THE EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
LIABILITIES PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH


- 5 -    
26435062v4

--------------------------------------------------------------------------------




RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF GUARANTOR, ARE
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.


7. Subordination. Any obligations of the Foreign Subsidiaries to Guarantor, now
or hereafter existing, including but not limited to any obligations to Guarantor
as subrogee of Bank or resulting from Guarantor’s performance under this
Guaranty, are hereby subordinated to the Indebtedness. Guarantor agrees that, if
Bank so requests, Guarantor shall not demand, take, or receive from the Foreign
Subsidiaries, by setoff or in any other manner, payment of any other obligations
of the Foreign Subsidiaries to Guarantor until the Indebtedness has been paid in
full and any commitments of Bank or facilities provided by Bank with respect to
the Indebtedness have been terminated. If any payments are received by Guarantor
in violation of such waiver or agreement, such payments shall be received by
Guarantor as trustee for Bank and shall be paid over to Bank on account of the
Indebtedness, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty. Any security interest,
lien, or other encumbrance that Guarantor may now or hereafter have on any
property of the Foreign Subsidiaries is hereby subordinated to any security
interest, lien, or other encumbrance that Bank may have on any such property.


8. Revocation of Guaranty.


(a) This Guaranty may be revoked at any time by Guarantor in respect to future
transactions. Such revocation shall be effective upon actual receipt by Bank, at
the address shown below or at such other address as may have been provided to
Guarantor by Bank, of written notice of revocation. Revocation shall not affect
any of Guarantor’s obligations or Bank’s rights with respect to transactions
committed or entered into prior to Bank’s receipt of such notice, nor shall it
affect Guarantor’s obligations with respect to any indemnities, executed prior
to Bank’s receipt of such notice.


(b) Guarantor acknowledges and agrees that this Guaranty may be revoked only in
accordance with the foregoing provisions of this paragraph and shall not be
revoked simply as a result of any change in name, location, ownership or
composition or structure of the Foreign Subsidiaries, or the dissolution of the
Foreign Subsidiaries.


9. Extent of Guaranty. If Guarantor is a subsidiary or affiliate of the Foreign
Subsidiaries, Guarantor’s liability hereunder shall not exceed at any one time
the largest amount during the period commencing with Guarantor’s execution of
this Guaranty and thereafter that would not render Guarantor’s obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code (Title
11, United States Code) or any comparable provisions of any applicable state
law.


10. Taxes.


(a) Guarantor represents and warrants that it is organized and resident in the
United States of America. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without


- 6 -    
26435062v4

--------------------------------------------------------------------------------




limitation, for any and all present and future taxes. If Guarantor must make a
payment under this Guaranty, Guarantor represents and warrants that it will make
the payment from one of its U.S. resident offices to Bank so that no withholding
tax is imposed on the payment. Notwithstanding the foregoing, if Guarantor makes
a payment under this Guaranty to which withholding tax applies or if any taxes
(other than taxes on net income (i) imposed by the country or any subdivision of
the country in which Bank’s principal office or actual lending office is located
and (ii) measured by the United States taxable income Bank would have received
if all payments under or in respect of this Guaranty were exempt from taxes
levied by Guarantor’s country) are at any time imposed on any payments under or
in respect of this Guaranty including, but not limited to, payments made
pursuant to this paragraph, Guarantor shall pay all such taxes to the relevant
authority in accordance with applicable law such that Bank receives the sum it
would have received had no such deduction or withholding been made (or, if
Guarantor cannot legally comply with the foregoing, Guarantor shall pay to Bank
such additional amounts as will result in Bank receiving the sum it would have
received had no such deduction or withholding been made). Further, Guarantor
shall also pay to Bank, on demand, all additional amounts that Bank specifies as
necessary to preserve the after-tax yield Bank would have received if such taxes
had not been imposed.


(b) Guarantor shall promptly provide Bank with an original receipt or certified
copy issued by the relevant authority evidencing the payment of any such amount
required to be deducted or withheld.


11. Information Relating to the Foreign Subsidiaries. Guarantor acknowledges and
agrees that it has made such independent examination, review, and investigation
of the Bank Agreements as Guarantor deems necessary and appropriate, and shall
have sole responsibility to obtain from the Foreign Subsidiaries any information
required by Guarantor about any modifications to the Bank Agreements. Guarantor
further acknowledges that Bank has no duty, and Guarantor is not relying on
Bank, at any time to disclose to Guarantor any information relating to the
business operations or financial condition of the Foreign Subsidiaries. “Bank
Agreements” shall mean all agreements, documents, and instruments evidencing any
of the Indebtedness, including but not limited to all loan agreements between
the Foreign Subsidiaries and Bank and promissory notes from the Foreign
Subsidiaries in favor of Bank, and all deeds of trust, mortgages, security
agreements, and other agreements, documents, and instruments executed by the
Foreign Subsidiaries in connection with the Indebtedness, all as now in effect
and as hereafter amended, restated, renewed, or superseded.


12. Foreign Subsidiaries’ Authorization. Where any of the Foreign Subsidiaries
are a corporation, partnership, or limited liability company, it is not
necessary for Bank to inquire into the powers of the Foreign Subsidiaries or of
the officers, directors, partners, members, managers, or agents acting or
purporting to act on their behalf, and any Indebtedness made or created in
reliance upon the professed exercise of such powers shall be guaranteed under
this Guaranty, subject to any limitations on Guarantor’s liability set forth in
this Guaranty.




- 7 -    
26435062v4

--------------------------------------------------------------------------------




13. Guarantor Information; Reporting to Credit Bureaus. Guarantor authorizes
Bank to verify or check any information given by Guarantor to Bank, check
Guarantor’s credit references, verify employment, and obtain credit reports.
Guarantor shall provide such financial statements and other financial
information about Guarantor as Bank may request from time to time. Guarantor
agrees that Bank shall have the right at all times to disclose and report to
credit reporting agencies and credit rating agencies such information pertaining
to the Indebtedness and/or Guarantor as is consistent with Bank’s policies and
practices from time to time in effect. Guarantor acknowledges and agrees that
the authorizations provided in this paragraph apply to any individual general
partner of Guarantor and to Guarantor’s spouse and any such general partner’s
spouse if Guarantor or such general partner is married and lives in a community
property state.


14. Foreign Currency.


(a) If any claim arising under or related to this Guaranty is reduced to
judgment denominated in a currency (the “Judgment Currency”) other than the
currency or currencies in which the guaranteed Indebtedness is denominated
(individually, an “Obligation Currency”), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
each Obligation Currency included in the judgment, determined as of the date of
judgment. The equivalent of any Obligation Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the Obligation
Currency with the Judgment Currency quoted by Bank in the place of Bank’s choice
at or about 8:00 a.m. on the date for determination specified above. Guarantor
shall indemnify Bank and hold Bank harmless from and against all loss or damage
resulting from any change in exchange rates between the date any claim is
reduced to judgment and the date of payment thereof by Guarantor.


(b) The obligations hereunder shall not be affected by any acts of any
governmental authority affecting the Foreign Subsidiaries including, without
limitation, any restrictions on the conversion of currency or repatriation or
control of funds or any total or partial expropriation of the Foreign
Subsidiaries’ property, or by economic, political, regulatory, or other events
in the countries where the Foreign Subsidiaries are located. If Bank so notifies
Guarantor in writing, at Bank’s sole and absolute discretion, payments under
this Guaranty shall be made in the U.S. Dollar equivalent of any guaranteed
Indebtedness that is denominated in an Obligation Currency, determined as of the
date payment is made.


15. Change of Status. Any Guarantor that is a business entity shall not enter
into any consolidation, merger, or other combination unless Guarantor is the
surviving business entity. Further, Guarantor shall not change its legal
structure unless (a) Guarantor obtains the prior written consent of Bank and (b)
all Guarantors’ obligations under this Guaranty are assumed by the new business
entity.


16. Remedies. If Guarantor fails to fulfill its duty to pay all Indebtedness
guaranteed hereunder or shall breach or fail to comply with any term or
provision of this Guaranty, Bank shall have all of the remedies of a creditor
and, to the extent applicable, of a secured party, under all


- 8 -    
26435062v4

--------------------------------------------------------------------------------




applicable law. Without limiting the foregoing to the extent permitted by law,
Bank may, at its option and without notice or demand:


(a) declare any Indebtedness due and payable at once;


(b) take possession of any collateral pledged by the Foreign Subsidiaries or
Guarantor, wherever located, and sell, resell, assign, transfer, and deliver all
or any part of the collateral at any public or private sale or otherwise dispose
of any or all of the collateral in its then condition, for cash or on credit or
for future delivery, and in connection therewith Bank may impose reasonable
conditions upon any such sale. Further, Bank, unless prohibited by law the
provisions of which cannot be waived, may purchase all or any part of the
collateral to be sold, free from and discharged of all trusts, claims, rights of
redemption and equities of the Foreign Subsidiaries or Guarantor whatsoever.
Guarantor acknowledges and agrees that the sale of any collateral through any
nationally recognized broker-dealer, investment banker, or any other method
common in the securities industry shall be deemed a commercially reasonable sale
under the Uniform Commercial Code of the Governing Law State or any other
equivalent statute or federal law, and expressly waives notice thereof except as
provided in this Guaranty; and


(c) set off and apply any and all deposit accounts of Guarantor held by Bank or
its affiliates against any and all obligations of Guarantor owing to Bank. The
set-off may be made irrespective of whether or not Bank shall have made demand
under this Guaranty, and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit accounts and without regard for the availability or adequacy of other
collateral. If exercised by Bank, Bank shall be deemed to have exercised such
right of setoff and to have made a charge against any such money immediately
upon the occurrence of such default although made or entered on the books after
such default.


17. Notices. All notices required under this Guaranty shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Guaranty, or sent by facsimile to
the fax numbers listed on the signature page, or to such other addresses as
Guarantor may specify from time to time in writing. Notices and other
communications shall be effective (i) if mailed, upon the earlier of receipt or
five (5) days after deposit in the U.S. mail, first class, postage prepaid, (ii)
if telecopied, when transmitted, or (iii) if hand-delivered, by courier or
otherwise (including telegram, lettergram or mailgram), when delivered.


18. Successors and Assigns. This Guaranty (a) binds Guarantor and Guarantor’s
executors, administrators, successors, and assigns, provided that Guarantor may
not assign its rights or obligations under this Guaranty without the prior
written consent of Bank, and (b) inures to the benefit of Bank and Bank’s
indorsees, successors, and assigns. Bank may, without notice to Guarantor and
without affecting Guarantor’s obligations, sell participations in, or assign the
Indebtedness and this Guaranty, in whole or in part and may exchange information
about Guarantor to any actual or potential participants or assignees.




- 9 -    
26435062v4

--------------------------------------------------------------------------------




19. Amendments, Waivers, and Severability. No provision of this Guaranty may be
amended or waived except in writing. No failure by Bank to exercise, and no
delay in exercising, any of its rights, remedies, or powers shall operate as a
waiver of such rights, remedies or powers, and no single or partial exercise of
any such right, remedy, or power shall preclude any other or further exercise
thereof or the exercise of any other right, remedy, or power. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision of this Guaranty.


20. Costs and Expenses. Guarantor agrees to pay all reasonable attorneys’ fees
and all other costs and expenses that may be incurred by Bank (a) in the
enforcement of this Guaranty or (b) in the preservation, protection, or
enforcement of any rights of Bank in any case commenced by or against Guarantor
under the Bankruptcy Code (Title 11, United States Code) or any similar or
successor statute.


21. Representations and Warranties. When Guarantor signs this Guaranty, and
until the Indebtedness is repaid in full and any commitments or facilities
provided by Bank with respect to the Indebtedness have been terminated,
Guarantor makes the following representations and warranties:


(a) If Guarantor is anything other than a natural person, it is duly formed and
existing under the laws of the state or other jurisdiction where organized.


(b) This Guaranty, and any instrument or agreement required hereunder, are
within Guarantor’s powers, have been duly authorized, and do not conflict with
any of its organizational papers.


(c) In each state in which Guarantor does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes.


(d) All financial and other information that has been or will be supplied to
Bank is sufficiently complete to give Bank accurate knowledge of Guarantor’s
financial condition, including all material contingent liabilities. Since the
date of the most recent financial statement provided to Bank, there has been no
material adverse change in the business condition (financial or otherwise),
operations, properties or prospects of Guarantor. If Guarantor is comprised of
the trustees of a trust, the foregoing representations shall also pertain to the
trustor(s) of the trust.


(e) There is no lawsuit, tax claim or other dispute pending or threatened
against Guarantor which, if lost, would impair Guarantor’s financial condition
or ability to repay the Indebtedness, except as have been disclosed in writing
to Bank.


(f) Guarantor is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to Bank.




- 10 -    
26435062v4

--------------------------------------------------------------------------------




(g) Guarantor has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to Bank.


(h) There is no event which is, or with notice or lapse of time or both would
be, a default by Guarantor under this Guaranty or under any other instrument or
agreement executed in connection with the Indebtedness or this Guaranty.


(i) Guarantor will not be rendered insolvent by the execution, delivery, and
performance of its obligations under this Guaranty.


(j) Guarantor, if a natural person, has obtained any spousal or other consents
or waivers which may be required by applicable law.


22. Governing Law. Except to the extent that any law of the United States may
apply, this Guaranty shall be governed and interpreted according to the laws of
Missouri (the “Governing Law State”), without regard to any choice of law, rules
or principles to the contrary. Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of Bank under federal law.


23. Venue and Jurisdiction. Guarantor agrees that any action or suit against
Bank arising out of or relating to this Guaranty shall be filed in federal court
or state court located in the Governing Law State. Guarantor agrees that Bank
shall not be deemed to have waived its rights to enforce this section by filing
an action or suit against Guarantor in a venue outside of the Governing Law
State.  If Bank does commence an action or suit arising out of or relating to
this Guaranty, Guarantor agrees that the case may be filed in federal court or
state court in the Governing Law State. Bank reserves the right to commence an
action or suit in any other jurisdiction where the Foreign Subsidiaries, any
Guarantor, or any collateral has any presence or is located. Guarantor consents
to personal jurisdiction and venue in such forum selected by Bank and waives any
right to contest jurisdiction and venue and the convenience of any such forum.
The provisions of this section are material inducements to Bank’s acceptance of
this Guaranty.


24. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER DOCUMENTS CONTEMPLATED
HEREBY BY, AMONG OTHER THINGS,


- 11 -    
26435062v4

--------------------------------------------------------------------------------




THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (c) CERTIFIES THAT
THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.


25. Waiver of Class Actions. The terms “Claim” or “Claims” refer to any
disputes, controversies, claims, counterclaims, allegations of liability,
theories of damage, or defenses between Bank of America, N.A., its subsidiaries
and affiliates, on the one hand, and the parties to this Guaranty, on the other
hand (all of the foregoing each being referred to as a “Party” and collectively
as the “Parties”). Whether in state court, federal court, or any other venue,
jurisdiction, or before any tribunal, the Parties agree that all aspects of
litigation and trial of any Claim will take place without resort to any form of
class or representative action. Thus the Parties may only bring Claims against
each other in an individual capacity and waive any right they may have to do so
as a class representative or a class member in a class or representative action.
THIS CLASS ACTION WAIVER PRECLUDES ANY PARTY FROM PARTICIPATING IN OR BEING
REPRESENTED IN ANY CLASS OR REPRESENTATIVE ACTION REGARDING A CLAIM.


26. Counterparts. This Guaranty may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.  Delivery of an
executed counterpart of this Guaranty (or of any agreement or document required
by this Guaranty and any amendment to this Guaranty) by telecopy or other
electronic imaging means shall be as effective as delivery of a manually
executed counterpart of this Guaranty; provided, however, that the telecopy or
other electronic image shall be promptly followed by an original if required by
the Bank.


27. Application of Singular and Plural. In all cases where there is but a single
Foreign Subsidiary, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when there is more than one Foreign Subsidiary, or when this Guaranty is
executed by more than one Guarantor, the word “Foreign Subsidiary” or “Foreign
Subsidiaries” and the word “Guarantor” respectively shall mean all or any one or
more of them as the context requires.


28. Final Agreement. This Agreement and any related security agreements or other
agreements required by this Agreement constitute the entire agreement between
Guarantor and Bank with respect to the subject matter of this Guaranty and with
respect to the credit facilities provided by Bank to the Foreign Subsidiaries
and supersede all prior negotiations, communications, discussions and
correspondence concerning the subject matter hereof. In the event of any
conflict between this Agreement and any other agreements required by this
Agreement, this Agreement will prevail.


29. ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR
TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH


- 12 -    
26435062v4

--------------------------------------------------------------------------------




DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S))
AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE
REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE
AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER
AGREE IN WRITING TO MODIFY IT.
[Signature Page Follows]




- 13 -    
26435062v4

--------------------------------------------------------------------------------






Executed this 15th day of November, 2016.




Daktronics, Inc.




/s/ Reece A. Kurtenbach
Daktronics, Inc.
Reece A. Kurtenbach
Chief Executive Officer




/s/ Sheila M. Anderson
Daktronics, Inc.
Sheila M. Anderson
Chief Financial Officer




Address for notices to Bank:                Address for notices to Guarantor:


1200 Main Street                    331 – 32nd Avenue
MO8-060-12-02                    Brookings, South Dakota 57006
Kansas City, Missouri 64105                Attention:
Attention: Alok Jain, Vice President            Facsimile: 605.697.4000
Telephone: 816.292.4241                Email: Sheila.Anderson@daktronics.com
Facsimile: 816.292.4413                
Email: alok.jain@baml.com                


    


[Signature Page to Continuing and Unconditional Guaranty]
26435062v4